PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/597,594
Filing Date: 17 May 2017
Appellant(s): Joshi et al.



__________________
Dohm Chankong
(Reg. No.70,524)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 4 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 2008/0260451 A1), in view of Zhang et al (US 20170235974 A1), in view of Luo et al (US 2015/0149508 A1), and further in view of Das et al (US 2005/0223019 A1).

(2) Response to Argument
Appellant contends that cited reference fails to teach or suggest a client device transmitting a request to a server and receiving, from the server in response to the request, a histogram, as recited in independent claims 1, 8, and 15 (see Brief, pages 13 – 16).
	Examiner respectfully disagrees.
 	Ding discloses an embodiment for obtaining or retrieving histogram data from a database and presents the histogram via a user interface to a user (see para.[0016]). A user makes a request to obtain histogram to visualize data. Visualization software can create the histogram on user device or on remote system. (see para.[0034]). The request access histogram data on the database with several options on how to create the histogram. The database returned all the data needed to create the histogram. The histogram is configured on the client devices and presented to the user (see para.[0018] and para.[0044]).
	Although, Ding explained the invention with configuration of histogram on the client devices, however, paragraph 0044 of Ding specifically states “visualization software programs that create the histograms may be run on the client device 210 or on the information system 202”. In this instance, Ding explained that when user makes a request for histogram from database, the histogram may be configured on the remote system as well before being transferred to the client device for presentation.

Appellant contends that the cited references does not teach or suggest the claimed “aggregated frequency data distribution” in claim limitation of “processing, by the client device, the histogram to produce an aggregated frequency data distribution, applying, by the client device, one or more pairwise comparison algorithms to the aggregated frequency data distribution” (see Brief, pages 16 – 18).
	Examiner respectfully disagrees.
	Luo discloses embodiment for summarizing information for a database (see para.[0012]).  Luo discloses arrangement of database data and their value indicator (i.e. frequency of occurrence) in multiple buckets. The adjacent bucket with similar value indicator is combined into single buckets to reduce the size of the histogram, thereby generating the summary of the histogram (see para.[0013]).  The summary of the histogram is generated by combining the buckets of the histogram based on user input and one or more criteria (see para.[0033] and claim 9 ). The user inputs the desired total number of buckets to be generated and one or more criteria that should be used to combine the buckets which may include indicator value (i.e. frequency of occurrence of data) (claim 4 and para.[0031]). The summarizer selects two or more adjacent buckets, determine their indicator value and combines them based on the minimum error criteria as a measure of the difference between their indicators value. Also, the adjacent buckets with equal indicator values may be combined. This process is repeated until the desired total number of input buckets is attained. (see para.[0039] and para.[0040]). 
	The comparison process of adjacent buckets in the disclosure of Luo is interpreted as “pairwise comparison algorithm” as claimed.

Appellant contends that the cited references do not teach or suggest the claimed bucket boundary (see Brief, pages 19 – 20).
	Examiner respectfully disagrees.
	Luo discloses the process of summarizing histogram by combining multiple buckets of the histogram based on one or more criteria and user input parameter. Two or more adjacent buckets are selected and their indicator value are compared to determine whether they should be combined or not.  The determination may be based on whether their indicator value is equal, the buckets with equal indicator value are combined and the process iterates through the buckets in the histogram. As two or more buckets are combined, new boundaries are created, system repeats the process with the new boundary until desired total number of buckets are reached (see Fig.2A, 2B, 2C, and para.[0040]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUGUSTINE K. OBISESAN/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        


Conferees:

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an